Citation Nr: 0808858	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for dry eye syndrome. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 until August 
1983.  His DD 214 additionally reflects two years, five 
months and twenty-seven days of prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The veteran was represented by private counsel, Barbara Scott 
Girard.   However a communication dated March 29, 2006 
indicated that she intended to withdraw as counsel in this 
case.  The requirements of 38 C.F.R. § 20.608(a) have thus 
been satisfied. 

The Board notes that veteran's VA Form 9 received on August 
3, 2004 in response to a rating decision of July 2003 did not 
satisfy the timing requirements set forth in 38 U.S.C.A. § 
7105 (d)(3)  (West 2002). Nevertheless, the Board has 
jurisdiction to adjudicate the merits of the claim. 
See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to 
file a timely substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
Board of jurisdiction over an appeal initiated by the timely 
filing of an NOD); Beyrle v. Brown, 9 Vet. App. 24 (1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2007).  

In the present case, the veteran is claiming entitlement to 
service connection for dry eye syndrome.  With respect to 
this claim, the Board finds that additional development is 
necessary to satisfy VA's obligations under the VCAA, for the 
reasons discussed below.

Service medical records reflect treatment for a laceration of 
the left upper eyelid in April of 1982.  Sutures were placed 
and were removed approximately five days later.  Following 
service, the claims file contains numerous treatment records 
for dry eye syndrome beginning in 1999.  In addition to 
treatment records, the claims file contains five letters from 
three different eye doctors regarding his current dry eye 
syndrome.  A letter dated in November 2004 from a private eye 
doctor states that "(i)t is unusual to have such asymmetry 
in dry eye symptoms between one's eyes. [The veteran] did 
suffer an injury to his left upper eyelid requiring suture 
closure in April of 1982, while he was still in the military.  
I did not examine him then and unfortunately his medical 
records regarding this incident are fairly brief in nature.  
It is my opinion, therefore, that it is possible that this 
injury may be contributing in some way to the severity of his 
symptoms in the left eye."

While it is unclear whether trauma to the left eye would 
additionally result in right eye symptomatology, the Board 
finds this is a medical question outside of its jurisdiction.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  Thus, although the 
December 2004 opinion only addresses veteran's left eye, 
further development is required as to both eyes. 

It should be noted that veteran has also claimed that 
exposure to radiation while in active service may have 
resulted in his current dry eye syndrome. A letter received 
by the R.O. in December 2003 from another private eye doctor 
considers this assertion but states that "I cannot 
conclusively claim however, that these symptoms and the 
ocular findings are secondary to his exposure to radiation, 
which, occurred over twenty years ago." 

The veteran has not been afforded a VA examination to 
determine the etiology of his dry eye syndrome.  In this 
regard, it is noted that VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Because competent evidence of record suggests a causal 
relationship between current eye symptoms and active service, 
the Board finds that a VA examination is required here under 
McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The VA examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any current 
eye disability is causally related to 
service.  Additionally, the examiner is 
asked to comment as to whether it is at 
least as likely as not that any current 
eye disability is causally related to in-
service radiation exposure.  For the 
purpose of this inquiry, the veteran's 
statements regarding radiation exposure 
are to be accepted as fact.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



